DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 12, 13, 15-19, 22, 24, 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The indicated allowability of claim 7 is withdrawn in view of the newly discovered reference(s) to Vulovic.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, 12, 13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vulovic et al., US 8,115,474
Regarding claim 1, Vulovic teaches a test and measurement instrument including a current measurement device (Title, Abstract; electrical current measurement system is disclosed) comprising: 
an input structured to accept an electrical current for measurement (Fig. 1; input current I to 107, first low range current gauge);  
an output structured to pass an output current output from the current measurement device (Fig. 1; output current I1B from current gauge 107);  
a sense path for electrical current having a sensing element structured to sense an amount of current received at the input (Fig. 1; path through transimpedance unit 115 measures I1A which is an amount of the input current I since I1A + I1B = I); and 
a controllable current shunting device (Fig. 1; current bypass 117) structured to pass an amount of current from the input of the current measurement device to the output of the current measurement device (Fig. 1;bypass 117 passed I1B which passes an amount of current from input current since I1B = I - I1A) without having passed through the sense path (Fig. 1; if 117 is enabled, short circuit path is provided for current), the controllable shunting device having a control input driven by and connected to a control signal output of the sensing element (Fig. 1; control input to current bypass 117 from trans-impedance unit 115). 
Regarding claim 5, Vulovic discloses wherein the controllable current shunting device comprises a voltage sensing device structured to sense a voltage at the control signal output of the sensing element and generate an output voltage therefrom (Fig.1). 
Regarding claim 7, Vulovic discloses a capacitor coupled in parallel to the controllable current shunting device, and in which a value of the capacitor is selected based on the electrical characteristics of the sensing element and the controllable current shunting device (Fig. 1; Capacitor 133). 
Regarding claim 8, Vulovic teaches in which the sensing element, the controllable current shunting device and the capacitor are configured to be a first sensing system tuned to a first range of input current values (Fig. 1; current gauge 107) and further comprising a second sensing system tuned to a second range of input current values, the first range being different from the second range (Fig. 1; current gauge 109 ).
 	Regarding claim 9, Vulovic teaches wherein the second sensing system comprises: a second current sensing element; a second controllable current shunting device; and a second capacitor (Fig. 1; 119, 121, 135).
Regarding claim 12, Vulovic discloses a method for measuring current by an in-line current measuring device (Abstract; electrical current measurement system is disclosed), comprising: 
accepting an input current to be measured (Fig. 1; input current I to 107, first low range current gauge);  
measuring a value of the input current by a current sensing device (Fig. 1; path through transimpedance unit 115 measures I1A which is a value of the input current I since I1A + I1B = I);); and 
actively bypassing the input current past the current sensing device when the input current is not within a first range of values (Fig. 1; current bypass 117 comprising PMOSFET and NMOSFET receives the current I and operates to conduct any portion I.sub.1B of the current I having a magnitude that exceeds the first maximum current I.sub.1max) by controlling the amount of input current bypassed with a control signal generated by the current sensing device based on a voltage magnitude sensed by the sensing device (Fig.1; voltage is received at input of bypass transistors 605, 603 from transimpedance unit 115 which senses voltage by amps 609, 613, see Fig. 6). 
 	Regarding claim 13, Vulovic discloses actively bypassing the input current past the current sensing device comprises controlling a current shunting device (Fig. 1; bypass circuit allows current to be passed around the trans-impedance unit, thereby being a shunt). 
  	Regarding claim 15, Vulovic discloses in which the current shunting device is off when the input current is within a threshold amount of a target current within the first range of values (Fig. 1; Col. 2 lines 50-65).
Regarding claim 16, Vulovic discloses wherein the target current is a positive current or a negative current (Current is inherently positive or negative depending on current flow out of or into supply and load).
Regarding claim 17, Vulovic discloses the method of claim 12. Vulovic teaches further comprising: measuring the value of the input current by a second current sensing device; and actively bypassing the input current past the second current sensing device using a second current shunting device when the input current is not within a second range of values different than the first range of values (Fig. 1; current gauge 109 ).  
 	Regarding claim 18, Vulovic teaches in which the second current shunting device is off when the input current is within a threshold amount of a target current within the second range of values (Fig. 1; 121 is not activated when Imax is within threshold).
 	Regarding claim 19, Vulovic teaches wherein the target current is a positive current or a negative current (inherent in current as the flow of current out or into a power supply and/or load can be positive or negative).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vulovic et al., US 8,115,474 in view of Stadnick et al., US 5,283,512 
Regarding claim 2, Vulovic does not explicitly disclose that the controllable current shunting device is a clamping circuit. However, Stadnick is in the field of bypass circuits and teaches wherein a current shunting device is a clamping circuit (Fig. 1; bypass circuit 32 with clamp 44).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Stadnick into Vulovic for the benefit of clamping the current to a lower value in order to provide added protection for the circuit in case of overcurrent conditions. 
 	Regarding claim 4, Vulovic teaches wherein the controllable current shunting device comprises one or more MOS transistors (Fig. 6; 603, 605). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vulovic et al., US 8,115,474 in view of Har-Shai et al., US 10,931,119
Regarding claim 6, Vulovic discloses the test and measurement instrument of claim 5.  Vulovic is silent in which the voltage sensing device comprises a positive voltage sensing device and a negative voltage sensing device, and in which the output voltage of the voltage sensing device is structured to generate only a positive voltage based on the magnitude of the voltage sensed at the output of the sensing element.  However, Har-Shai teaches wherein a bypass circuit (Fig. 1c, 1d; device 121) comprises a voltage sensing device having a positive voltage sensing device and a negative voltage sensing device (fig. 1d; switches 2 and 3 connected a positive and negative terminal), and in which the output voltage of the voltage sensing device is structured to generate only a positive voltage based on the magnitude of the voltage sensed at the output of the sensing element (fig. 1d; an output of the switches charges the capacitor and discharges capacitor C1, as shown in fig.1e, the capacitor output voltage is positive). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Har-Shai into Vulovic for the benefit of providing a bypass circuit capable of providing a positive voltage output so that less power may be lost in the circuit. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vulovic et al., US 8,115,474 in view of Hashimoto, US 6323668 in view of Persons, US 5917331
 	 Regarding claim 10, Vulovic discloses the test and measurement instrument of claim 8.  Vulovic is silent in further comprising a multiplexer coupled to an output of the first sensing system and the second sensing system, and in which the multiplexer is selectable to pass either the output from the first sensing system or the second sensing system as the output of the current measurement device. However, Persons teaches a multiplexer coupled to an output of the first sensing system and the second sensing system (Fig. 2; current sense MUX 215), and in which the multiplexer is selectable to pass either the output from the first sensing system or the second sensing system as the output of the current measurement device (Fig. 2; MUX 215 outputs the measurement of the different current sense resistors 211, 213 by switching, which is inherent operation of a multiplexer). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Parsons into Vulovic as modified for the benefit of providing the different output values from multiple circuits without the need for multiple different output circuits, thereby having an integrated system design. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vulovic et al., US 8,115,474 in view of Teggatz et al., US 6476667
Regarding claim 22, Vulovic is silent in which the controllable current shunting device comprises limited gain active circuits. However, Teggatz teaches a current shunting device comprising limited gain active circuits (Fig. 5; comparator 108 with current limiting circuit 110 is a current shunt since it changes the gate input of circuit 100.  Transistors/ Amplifier 108 is an active circuit with gain).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Teggatz into Vulovic for the benefit of providing a simple current limiting device while providing the functionality of limiting current through a node. 

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vulovic et al., US 8,115,474 in view of Parthasarathy et al., US 20160020603.
Regarding claim 24, Vulovic discloses the test and measurement instrument of claim 1, but does not explicitly disclose wherein the controllable current shunting device limits power dissipation in the sensing element. However, Parthasarathy teaches wherein a controllable current shunting device limits power dissipation in a sensing element (¶[0005], [0028]; clamp 14 operates in a state in  which there is low power dissipation of circuit 20). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Parthasarathy into Vulovic for the benefit of reducing problems due to temperature increases in the circuit (¶[0005]). 
Regarding claim 25, Vulovic discloses the method as claimed in claim 12, but does not explicitly disclose wherein actively bypassing the input current past the current sensing device limits power dissipation in the sensing element. However, Parthasarathy teaches wherein bypassing the input current past the current sensing device limits power dissipation in a sensing element (¶[0005], [0028]; clamp 14 operates in a state in  which there is low power dissipation of circuit 20). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Parthasarathy into Vulovic for the benefit of reducing problems due to temperature increases in the circuit (¶[0005]).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868